Citation Nr: 1725743	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  99-07 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied service-connection claim for a low back disability.

2.  Whether new and material evidence has been received to reopen a previously denied service-connection claim for a bilateral knee disability.

3.  Whether new and material evidence has been received to reopen a previously denied service-connection claim for a cervical spine disability.

4.  Whether new and material evidence has been received to reopen a previously denied service-connection claim for a bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1998 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction of the claims currently lie with the RO in Nashville, Tennessee.


FINDING OF FACT

In June 2017, the Board was notified by the National Cemetery Administration that the Veteran died in June 2007.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  


ORDER

The appeal is dismissed.



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


